 

Case 3:99-cr-00264-VAB Document 2731 Filed 05/19/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA CRIMINAL DOCKET NO.

3:99CR00264-4(VAB)
Vv.

Aaron Harris

New’ New’ “ree! “eee” “eee”

ORDER REDUCING SUPERVISED RELEASE TERM BY TWELVE MONTHS

In accordance with Title 18 U.S.C. §3583(e)({1), Aaron Harris’ term of supervised
release shall be reduced by twelve months, following his successful completion of

Achievement/Commitment/Trust (ACT) Reentry Court, on May 19, 2021.

SO ORDERED,

Dated this 19 day of May 2021 at New Haven, Connecticut.

Wan SSE Bon

Honorable Victor A. Bolden’
UNITED STATES DISTRICT ae
